Cite as 2013 Ark. 442

               SUPREME COURT OF ARKANSAS
                                           No.


IN RE ARKANSAS SUPREME COURT                     Opinion Delivered   October 31, 2013
COMMITTEE ON SECURITY AND
EMERGENCY PREPAREDNESS




                                    PER CURIAM

      We appoint Judge David Hudson, Sebastian County Judge; Tina Owens, Deputy

Director, Arkansas Department of Emergency Management; Honorable Stephanie Casady,

Saline County District Court–Bryant; and Mikki Hastings, Clark County Office of

Emergency Management, to the Arkansas Supreme Court Committee on Security and

Emergency Preparedness for three-year terms to expire on September 30, 2016. We thank

them for their willingness to serve on this important committee.